  Case 18-26519      Doc 40    Filed 11/05/19 Entered 11/05/19 12:43:53                Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:    18-26519
                                             )
DONALD R. SHIELDS,                           )               Chapter: 13
                                             )
                                                            Honorable Carol A. Doyle
                                             )
                                             )
               Debtor(s)                     )

         ORDER ALLOWING DEBTOR TO INCUR DEBT AND SHORTEN NOTICE

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises, and due notice having
been given to the parties entitled thereto:

  It is ORDERED:

  1) The Debtor is granted leave to have his Motion to Incur Debt heard on shortened notice.

  2) The Debtor is granted leave to obtain financing for a vehicle in the amount of up to $15,360.00,
with financing of up to 19.99% interest and with monthly payments of up to $350.00 for a 2018
Chevrolet Malibu or similar vehicle.




                                                         Enter:



                                                                  Honorable Carol A. Doyle
Dated: November 05, 2019                                          United States Bankruptcy Judge

 Prepared by:
 Jeffrey A. Soufal
 ARDC# 6227155
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090
